8 F.3d 817
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward Hamilton DEHART, JR., Plaintiff-Appellant,v.MONTGOMERY COUNTY JAIL;  Unknown Defendants;  Helen Woods;Tony Haga;  George Keyes, Defendants-Appellees,and Connie Scott, Defendant.
No. 92-6727.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 20, 1993.Decided:  October 20, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Edward Hamilton Dehart, Jr., Appellant Pro Se.
Carole Marie Agee, Woods, Rogers & Hazlegrove, for Appellees.
W.D.Va.
AFFIRMED
Before PHILLIPS, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Edward H. Dehart, Jr., appeals from the magistrate judge's order denying relief under 42 U.S.C. § 1983 (1988).*  With respect to the magistrate judge's grant of summary judgment to Defendant Keyes, our review of the record and the magistrate judge's opinion disclosed that this appeal is without merit.  With respect to the jury verdict, we find that sufficient evidence supports the jury's verdict.   See Glasser v. United States, 315 U.S. 60, 80 (1942) (on appeal, the evidence must be viewed in the light most favorable to the government).  Further, a jury's finding with respect to credibility is not susceptible to review.   United States v. Saunders, 886 F.2d 56 (4th Cir. 1989);  Pigford v. United States, 518 F.2d 831 (4th Cir. 1975).


2
Accordingly, we affirm the district court's order granting judgment to the Defendants.  Dehart v. Montgomery County Jail, No. CA-91249-R (W.D. Va.  July 6, 1993).  We deny Appellees' Motion to Dismiss the Appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The magistrate judge exercised jurisdiction pursuant to 28 U.S.C. § 636(c) (West Supp. 1993)